Citation Nr: 1202326	
Decision Date: 01/23/12    Archive Date: 02/07/12

DOCKET NO.  08-33 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hip disorder, claimed as secondary to service-connected right ankle and knee disabilities.

2.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the right knee for the period from February 23, 2010.

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the left knee for the period from February 23, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from May 1964 to May 1966.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from September 2006, September 2007, and March 2010 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at an October 2011 videoconference hearing at the RO before the undersigned in Washington, DC.  A transcript of the hearing is associated with the claims folder.  

At the Board hearing, the Veteran indicated that he did not disagree with the 10 percent evaluations assigned for his right and left knee disabilities for the period prior to February 23, 2010.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2011).  In the present case, the Veteran has withdrawn the appeal for higher initial disability ratings for right and left knee degenerative joint disease than 10 percent for the initial rating period prior to February 23, 2010; hence, there remain no allegations of errors of fact or law for appellate consideration for the initial rating period prior to February 23, 2010.  Therefore, the initial rating issue on appeal has been limited to the question of a rating in excess of 20 percent the period from February 23, 2010. 


FINDINGS OF FACT

1.  The Veteran did not sustain a bilateral hip injury or disease in service. 

2.  Symptoms of a bilateral hip disorder were not chronic in service. 

3.  Symptoms of a bilateral hip disorder have not been continuous since service separation. 

4.  The Veteran does not have a current bilateral hip disability. 

5.  Throughout the rating period on appeal, the Veteran's bilateral knee degenerative joint disease has been manifested by pain on motion, stiffness, weakness, and noncompensable limitation of flexion to no less than 120 degrees and limitation of extension to 15 degrees after repetitive partial squats.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  For the entire rating period on appeal from February 23, 2010, the criteria for a 30 percent evaluation for degenerative joint disease of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Codes (DC) 5010-5261(2011).

3.  For the entire rating period on appeal from February 23, 2010, the criteria for a 30 percent evaluation for degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.71a, Diagnostic Codes (DC) 5010-5261 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status;
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. 
 
Regarding the initial rating of knee arthritis issues, this Board decision constitutes a full grant of the benefits on appeal, as the Veteran testified at the October 2011 Board hearing that a 30 percent initial evaluation for the period from February 23, 2010, which the Board has granted herein, would satisfy him, and that he was not seeking an evaluation higher than 30 percent for his knee disabilities.  Therefore, in view of the Board's grant of 30 percent disability ratings for limitation of motion due to left and right knee arthritis, additional discussion of notice and assistance procedures is unnecessary.

Regarding the issue of service connection for a bilateral hip disorder, in a timely April 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.      

In addition, the Veteran was provided with a VA examination in July 2006.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

The Board notes that the July 2006 VA medical examination did not offer an opinion on whether the Veteran's bilateral hip pain was directly related to active service; however, the Board finds that the evidence, which does not show that the Veteran had any hip symptoms during service and does not show a currently diagnosed disability of either hip, warrants the conclusion that a remand for an additional examination and/or opinion is not necessary to decide the claim.  See 
38 C.F.R. § 3.159(c)(4).  The competent medical evidence of record is sufficient to decide the claim because it shows no evidence of hip injury or disease during service or for some time after separation, or a current disability of either hip.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (holding that pain alone does not constitute function loss under VA regulations that evaluate disabilities based upon limitation of motion, but is just one factor to be considered when evaluating functional impairment).  Because the weight of the evidence that is of record demonstrates no injury or disease or even chronic hip symptoms in service, no continuous symptoms after service separation, and no current disability, the Board finds no basis for an additional VA examination or medical opinion to be obtained. 

The Veteran's service treatment records are devoid of any complaints or treatment for hip symptoms.  Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service disease or injury to the hips, and there is no evidence of other event during service.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, and there is adequate competent medical evidence to decide the claim (July 2006 VA examination that shows no current disability of the hips, only arthralgia), there is no reasonable possibility that another VA examination or opinion could aid in substantiating the current claim for service connection for a bilateral hip disorder.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has also considered the decision in Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the outcome of this claim hinges on what occurred or more precisely what did not occur, during service, including the factual questions of whether the Veteran experienced bilateral hip injury or disease in service, chronic hip symptoms in service, or continuous hip symptoms since service separation, and whether he has a current disability of the hips.  In the absence of credible evidence of an in-service disease or injury, referral of this case to obtain an additional examination and/or an opinion as to the etiology of the Veteran's current bilateral hip pain is not necessary to decide the claim, and would in essence place the examining physician in the role of a fact finder.  This is the Board's adjudicative responsibility.  In other words, any medical opinion sought which provided a nexus between any current bilateral hip disorder and his military service would necessarily be based solely on inaccurate factual assumptions of in-service hip injury or disease and/or continuous hip symptoms since service. 

The U.S. Court of Appeals for Veterans Claims (Court) has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of both in-service incurrence and of a current diagnosis.  Simply stated, referral of this case for an examination or obtainment of another medical opinion under the circumstances here presented would be a useless act.  The duty to assist is not invoked, even under Charles, where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  See also 38 U.S.C.A. 
§ 5103A (a)(2) (West 2002). 

The Board further finds that the July 2006 VA opinion obtained in this case is adequate as to the questions of current diagnosis and whether the Veteran has a bilateral hip disorder that is proximately due to the service-connected right ankle disability.  The opinion was predicated on a full reading of the private and VA medical records in the Veteran's claims file.  The VA nexus opinion considered all of the pertinent evidence of record, to include VA treatment records, comprehensive physical examinations, and the statements of the Veteran.  

The Board acknowledges that, at the 2011 Board hearing, the Veteran raised a new theory of entitlement based on a relationship between his current hip problems and his service-connected knee disabilities.  However, neither the 2006 VA examination nor any other medical records indicate the presence of a current disability.  Namely, he has been diagnosed with arthralgia, or joint pain, but there have been no clinical findings of any disability of the hips.  See Sanchez-Benitez, 13 Vet. App. at 285.  Thus, a new VA examination to address the question of a relationship between the current hip pain and the Veteran's service-connected knee disabilities would be futile.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion on the issue of secondary service connection for bilateral hip pain has been met.  38 C.F.R. § 3.159(c)(4) . 

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording VA examinations.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, VA examination reports, and the Veteran's statements.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Service Connection Laws and Regulations

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under 38 C.F.R. § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any manifestation in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, in order to prevail on the issue of service connection, there must be:  (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  "Aggravation" is defined for this purpose as a chronic, permanent worsening of the underlying condition, beyond its natural progression, versus a temporary flare-up of symptoms.  Id.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512   (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

Effective from October 10, 2006, 38 C.F.R. § 3.310 was amended.  
See 71 Fed. Reg. 52,744 (2006).  The new regulation appears to place additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of requiring the establishment of a baseline level of disability for the non-service-connected condition prior to the claimed aggravation.  Regardless of whether the case is considered under the old or new regulation, based upon the facts in this case, neither version is more favorable, and the regulatory change does not affect the outcome herein.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74   (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for Bilateral Hip Disorder

The Veteran contends that his bilateral hip pain was caused by his service-connected right ankle and/or bilateral knee disabilities.  While this claim appears to be for secondary service connection, the Board will also consider whether the bilateral hip pain is directly related to service.

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain a hip injury or disease in service, and that symptoms of hip problems were not chronic in service.  Both his February 1964 induction and March 1966 separation examination reports are negative for any manifestations of hip problems or complaints.    

In short, the service treatment records do not demonstrate the presence of hip pain, including no evidence of chronic symptoms of hip problems during service, and do not demonstrate any relevant injury or disease in service.  In addition, the Veteran has not contended that he suffered from hip symptoms in service or that hip symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) .

The Board next finds that the weight of the evidence demonstrates that symptoms of hip problems have not been continuous since service separation in May 1966.  Following service separation in May 1966, the evidence of record shows no diagnosis or treatment for hip pain until 2006.  The absence of post-service findings, diagnosis, or treatment for 40 years following service separation is one factor that tends to weigh against a finding of either a hip disorder in service or continuous hip symptoms after service separation.  See Buchanan v. Nicholson, 
451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  While the Veteran is competent to state that he had hip symptoms at any time, including in service, he has not contended or submitted any lay or medical evidence showing that hip symptoms have been continuous since service separation. 

The Board acknowledges the July 2006 VA examination, in which the examiner did not provide an opinion on whether the Veteran's hip pain was directly related to active service.  As discussed above, the Board finds that because there is no in-service injury or disease to which competent medical opinion could relate a current disability, and there is no current diagnosis of a hip disability, there is no reasonable possibility that another VA examination or opinion could aid in substantiating the current claim for service connection for a bilateral hip disorder.  See 38 U.S.C.A. 
§ 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Veteran is also claiming that his bilateral hip pain is the direct result of his service-connected right ankle and/or bilateral knee disabilities.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin, 11 Vet. App. at 512; Reiber, 7 Vet. App. at 16-17. 

The Veteran has service connection for a right ankle disability and bilateral knee disabilities.  Service connection for these disabilities was granted in an August 2008 rating decision.

The Board further finds that the weight of the evidence demonstrates that the Veteran does not have a current bilateral hip disability.  At the July 2006 VA examination, range of motion was normal, with hip flexion to 120 degrees, extension to 30 degrees, abduction to 40 degrees, adduction to 30 degrees, internal rotation to 30 degrees, and external rotation to 40 degrees.  There was no increased pain with resisted hip flexion or extension.  There was no incoordination in motion, fatigability, pain with joint motion, or tenderness over the trochanteric areas.  Trendelenburg sign and gait were negative.  X-rays showed no evidence of bone, joint, or soft tissue abnormality.  The examiner assessed hip arthralgia, or hip pain, and did not assign additional range of motion loss due to DeLuca factors.  Pain alone does not constitute a disability for compensation purposes.  See Sanchez-Benitez at 285; see also Mitchell, 25 Vet. App. at 38, supra.

In addition, none of the post-service treatment records demonstrate the presence of a current hip disorder beyond complaints of pain.  The Board acknowledges the October 2008 letter from Dr. D.D. which states that the Veteran has significant arthritis of the hips.  However, Dr. D.D.'s treatment records, also associated with the claims file, do not contain any clinical findings to support this diagnosis.  An October 2007 treatment note indicates multiple arthralgias and generalized osteoarthritis at multiple sites.  No mention is made of hip pain, however, and there are no other records documenting a hip disability.  

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).  So long as it provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In addition, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).
   
In this case, the Board finds the diagnosis and assessment of the 2006 VA examiner, that there is no current arthritis of the hips, to be more probative than that of 
Dr. D.D.  The 2006 VA examination report contains the results of clinical examination of the hips, including range of motion findings and X-ray results.  By contrast, Dr. D.D.'s October 2008 letter asserting a current diagnosis of arthritis of the hips is not supported by any clinical findings, either in the letter itself or his treatment records.  

Accordingly, the greater weight of the probative evidence is against finding that the Veteran has a current bilateral hip disability.  As a result, the claim must fail.  Indeed, in the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disability, as is the case here, that holding would not apply.  

In this case, the record of evidence indicates that the Veteran did not incur a chronic bilateral hip disorder during service, has not experienced continuous bilateral hip disorder symptomatology since service, and does not currently have a diagnosed bilateral hip disability.  For these reasons, service connection for a bilateral hip disorder must be denied.  As the preponderance of the evidence weighs against the Veteran's claim for service connection for a bilateral hip disorder, the benefit of the doubt doctrine is not applicable, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 . 

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (rating schedule), which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 C.F.R. § 4.1.  In addition, where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations which are potentially applicable based upon the assertions and issues raised in the record and to explain the reasons used to support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These regulations include, but are not limited to, 38 C.F.R. § 4.1, which requires that each disability be viewed in relation to its history and that there be an emphasis placed upon the limitation of activity imposed by the disabling condition, and 38 C.F.R. § 4.2, which requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  Additionally, 38 C.F.R. § 4.10 provides that the basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  These requirements for the evaluation of the complete medical history of the claimant's condition operate to protect claimants against adverse decision based upon a single, incomplete, or inaccurate report, and to enable VA to make a more precise evaluation of the disability level and any changes in the condition.

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Diagnostic Codes (DCs) relevant to this case are 5003, 5010, and 5257 - 5261.  The VA General Counsel has interpreted that a veteran who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257.  See VAOPGCPREC 23-97.  Likewise, the VA General Counsel has also interpreted that, when X-ray findings of arthritis are present and a veteran's knee disability is evaluated under DC 5257, the veteran would be entitled to a separate compensable evaluation under DC 5003 if the arthritis results in limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98.  Furthermore, to warrant a separate rating for arthritis based on X-ray findings and limited motion under DCs 5260 or 5261, the limited motion need not be compensable but must at least meet the criteria for a zero-percent rating.  A separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.

The Court has emphasized that evaluation of musculoskeletal disabilities also includes consideration of functional loss due to pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination, and of impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2011); DeLuca v. Brown, 
8 Vet. App. 202 (1995).

As above, in rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson, 7 Vet. App. at 39-40   (1994); Gilbert, 1 Vet. App. at 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker, 10 Vet. App. at 74 (1997); Layno, 
6 Vet. App. at 469 (1994); see also Cartright, 2 Vet. App. at 25 (1991).

In addition, as above, the Board has evaluated the entire record on appeal, and has resolved the benefit of the doubt in the Veteran's favor in reaching its determination.  See 38 U.S.C.A. § 7104(a); 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53 (1990); Alemany, 9 Vet. App. at 519 (1996).

Bilateral Knee Degenerative Joint Disease Initial Rating

The Veteran was granted service connection for bilateral knee degenerative joint disease in an August 2008 rating decision.  He was initially assigned a 10 percent evaluation, effective from July 31, 2007, the date his claim for service connection was received.  He appealed the initial rating, and, during the course of the appeal, the RO granted a 20 percent evaluation for each knee in a March 2010 rating decision, effective from February 23, 2010, the date of the VA examination demonstrating a worsening of the knee disabilities.    

As discussed above, the Veteran stated at the 2011 Board personal hearing that he did not disagree with the 10 percent initial evaluation, but only with the 20 percent evaluation assigned, effective from February 23, 2010.  Thus, only that portion of the rating period during which he was assigned a 20 percent evaluation will be considered herein.  Moreover, he stated that a 30 percent evaluation would satisfy his appeal for a higher rating.   

After a review of all the evidence in this case, lay and medical, for the period on appeal from February 23, 2010, forward, the Board finds that the criteria for 30 percent evaluations for right and left knee degenerative joint disease under DC 5010-5261 have been more nearly approximated.  38 C.F.R. § 4.71a.  Throughout the rating period on appeal, the Veteran's bilateral knee degenerative joint disease has been manifested by pain on motion, stiffness, weakness, resulting in limitation of extension to 15 degrees after repetitive partial squats.

The initial 20 percent evaluation has been assigned under DC 5261, which contemplates impairment of the knee manifested by limitation of extension.  Where extension is limited to 5, 10, 15, 20, 30 and 45 degrees, disability ratings of 0, 10, 20, 30, 40, and 50 percent, respectively, are assigned.  38 C.F.R. § 4.71a.  At the February 2010 VA examination, the Veteran reported significant pain while sitting and standing up, especially with prolonged sitting, and that he drove and travelled less than he used to.  He reported that he intermittently wore knee braces and sometimes used a cane for walking.  He reported he could stand no longer than 5 minutes at a time due to knee pain and occasional locking of the knees.  He reported he could sit for up to an hour, after which time his knees became painful, stiff, and throbbing.  He was unable to bend or squat.  At its best, pain was at a level of 3 or 4 out of 10 in severity, and 10 out of 10 at its worst.  He denied instability, but stated that both knees felt weak due to pain.  Lachman's and McMurray's were negative.  Flexion was from 10 to 120 degrees on the right and from 10 to 125 degrees on the left, with pain at the end of range of motion.  After performing repetitive partial squats, extension lag was to 15 degrees bilaterally, and flexion decreased to 15 to 115 on the right and 15 to 106 on the left, with pain at the end of range of motion.  

In December 2010, the Veteran reported constant, sharp pain in both knees with varying intensities.  The pain was alleviated with Vicodin and sitting.  There was tenderness to palpation on the lateral aspect of the knees, and crepitus bilaterally.  

At the 2011 Board hearing, the Veteran testified that his range of motion and pain in the knees had worsened since the VA examination in February 2010.  He had attended 4 or 5 physical therapy appointments, but at the last visit, the therapist told him that therapy would not help his condition.  

Applying the benefit of the doubt in the Veteran's favor, the Board finds that the evidence warrants 30 percent evaluations for bilateral degenerative joint disease of the knees for the period from February 23, 2010, forward, under DC 5261.  Since the Veteran has stated that he is not seeking an evaluation higher than 30 percent, discussion as to whether a higher evaluation or separate evaluation is warranted is not necessary.    

Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's bilateral knee disabilities.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 
22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

Turning to the first step of the extraschedular analysis, the Veteran's bilateral knee disabilities have been manifested by degenerative joint disease, and limitation of motion, including due to pain, weakness, and stiffness.  The schedular rating criteria specifically contemplate such symptomatology.  The schedular rating criteria specifically provides ratings for noncompensable limitation of motion due to painful arthritis (DC 5010-5003, 38 C.F.R. § 4.59), and contemplate ratings based on limitation of motion (DC 5256, 5260, 5261), including motion limited to orthopedic factors such as pain, weakness, and stiffness (38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca).    

In this case, comparing the Veteran's disability level and symptomatology of the disabilities of the right and left knees to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  In the absence of exceptional factors associated with the right or left knee disabilities, the Board finds that the criteria for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


Finally, the Veteran indicated at the 2010 VA examination and at the 2011 Board hearing that he retired due to sleep apnea.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for a bilateral hip disorder, to include as secondary to service-connected right ankle and/or bilateral knee disabilities, is denied.  

A 30 percent evaluation for degenerative joint disease of the right knee, for the period from February 23, 2010, is granted.

A 30 percent evaluation for degenerative joint disease of the left knee, for the period from February 23, 2010, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


